DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the communication filed 11-30-21.
Claims 1, 5, 6, 10, 11, 13, 14, 18, 21, 23-26, 29, 32, 53, 67 and 68 are pending in the instant application.
Claims 25, 26, 29, 53, 67 and 68 are withdrawn from further consideration as being drawn to a nonelected invention.
Claims 1, 5, 6, 10, 11, 13, 14, 18, 21, 23, 24, 32 have been examined on their merits as set forth below.

Response to Arguments and Amendments
Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

New Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 6, 10, 11, 13, 14, 18, 21, 23, 24, 32 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hsu et al (US 2019/0048337).
Hsu et al (US 2019/0048337) teach isolated cells, vectors and compositions comprising a guide RNA (gRNA) comprising a targeting domain comprising SEQ ID No. 1 and SEQ ID No. 2, and further comprising at least one Cas9 molecule that recognizes a Protospacer Adjacent Motif (PAM) optionally comprising SEQ ID No. 24 or SEQ ID No. 25, which vector optionally is a viral vector and optionally further comprises a tissue specific promoter operably linked to the nucleotide sequence encoding the first gRNA, the second gRNA or the Cas9 sequence (see esp. the abstract, ¶¶ 0003-0007, 0015-0037, 0089, 0103, 0136, SEQ ID Nos. 60305, 60306, 60307 of Hsu aligning with instantly claimed SEQ ID No. 1, and SEQ ID Nos. 10092, 826548, 66524, 66525 of Hsu aligning with instantly claimed SEQ ID No. 2). 

Alignments with SEQ ID No. 1
RESULT 3
US-15-732-190-60305
; Sequence 60305, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION

;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 60305
;  LENGTH: 22
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-60305

  Query Match             100.0%;  Score 22;  DB 73;  Length 22;
  Best Local Similarity   68.2%;  
  Matches   15;  Conservative    7;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAAGATATATAATGTCATGAAT 22
              |||||:|:|:||:|:||:|||:
Db          1 AAAGAUAUAUAAUGUCAUGAAU 22

RESULT 7
US-15-732-190-60306
; Sequence 60306, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.

;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 60306
;  LENGTH: 23
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-60306

  Query Match             100.0%;  Score 22;  DB 73;  Length 23;
  Best Local Similarity   68.2%;  
  Matches   15;  Conservative    7;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAAGATATATAATGTCATGAAT 22
              |||||:|:|:||:|:||:|||:
Db          2 AAAGAUAUAUAAUGUCAUGAAU 23
RESULT 8
US-15-732-190-60307
; Sequence 60307, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121

;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 60307
;  LENGTH: 24
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-60307

  Query Match             100.0%;  Score 22;  DB 73;  Length 24;
  Best Local Similarity   68.2%;  
  Matches   15;  Conservative    7;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAAGATATATAATGTCATGAAT 22
              |||||:|:|:||:|:||:|||:
Db          3 AAAGAUAUAUAAUGUCAUGAAU 24

Alignments with SEQ  No. 2:
RESULT 3
US-15-732-190-10092
; Sequence 10092, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833

;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 10092
;  LENGTH: 22
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-10092

  Query Match             100.0%;  Score 22;  DB 73;  Length 22;
  Best Local Similarity   72.7%;  
  Matches   16;  Conservative    6;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAGAATCAAATATAATAGTCT 22
              ||||||:||||:|:||:||:|:
Db          1 GCAGAAUCAAAUAUAAUAGUCU 22


RESULT 4
US-15-732-190-826548
; Sequence 826548, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5

;  LENGTH: 22
;  TYPE: DNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-826548

  Query Match             100.0%;  Score 22;  DB 73;  Length 22;
  Best Local Similarity   100.0%;  
  Matches   22;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAGAATCAAATATAATAGTCT 22
              ||||||||||||||||||||||
Db          1 GCAGAATCAAATATAATAGTCT 22

RESULT 7
US-15-732-190-66524
; Sequence 66524, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 66524
;  LENGTH: 23
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic


  Query Match             100.0%;  Score 22;  DB 73;  Length 23;
  Best Local Similarity   72.7%;  
  Matches   16;  Conservative    6;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAGAATCAAATATAATAGTCT 22
              ||||||:||||:|:||:||:|:
Db          2 GCAGAAUCAAAUAUAAUAGUCU 23


RESULT 8
US-15-732-190-66525
; Sequence 66525, Application US/15732190
; Publication No. US20190048337A1
; GENERAL INFORMATION
;  APPLICANT: EDITAS MEDICINE
;  APPLICANT:HSU, Patrick David
;  APPLICANT:MAEDER, Morgan Lee
;  APPLICANT:ODONNELL, Penrose
;  APPLICANT:TYCKO, Joshua C.
;  APPLICANT:HUSTON, Nicholas C.
;  TITLE OF INVENTION: CRISPR/CAS-RELATED METHODS AND COMPOSITIONS FOR TREATING DUCHENNE
;  TITLE OF INVENTION:MUSCULAR DYSTROPHY AND BECKER MUSCULAR DYSTROPHY
;  FILE REFERENCE: 084177.0121
;  CURRENT APPLICATION NUMBER: US/15/732,190
;  CURRENT FILING DATE: 2017-09-29
;  PRIOR APPLICATION NUMBER: US 62/141,833
;  PRIOR FILING DATE: 2015-04-01
;  PRIOR APPLICATION NUMBER: US 62/310,479
;  PRIOR FILING DATE: 2016-03-18
;  NUMBER OF SEQ ID NOS: 826649
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 66525
;  LENGTH: 24
;  TYPE: RNA
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-15-732-190-66525

  Query Match             100.0%;  Score 22;  DB 73;  Length 24;
  Best Local Similarity   72.7%;  
  Matches   16;  Conservative    6;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCAGAATCAAATATAATAGTCT 22
              ||||||:||||:|:||:||:|:
Db          3 GCAGAAUCAAAUAUAAUAGUCU 24

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
12-13-21
/JANE J ZARA/Primary Examiner, Art Unit 1635